Exhibit 10.3

ENERGOUS CORPORATION

PERFORMANCE SHARE UNIT PLAN

(as amended and restated May 16, 2018)

Energous Corporation, a Delaware corporation, sets forth herein the terms and
conditions of its Performance Share Unit Plan, as follows:

1. PURPOSE

The Plan is intended to enhance the ability of the Company and its Affiliates to
attract and retain highly qualified officers, non- employee directors, key
employees, consultants, and advisors, and to motivate such officers, directors,
key employees, consultants, and advisors to serve the Company and its Affiliates
and to expend maximum effort to improve the business results and earnings of the
Company, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the Company.
To this end, the Plan provides for the grant of Performance Share Units.

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Acquiror” shall have the meaning set forth in Section 10.2.1.

2.2 “Affiliate” means any company or other trade or business that “controls,” is
“controlled by,” or is “under common control” with the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.

2.3 “Amendment Date” means May 16, 2018.

2.4 “Award” means a grant under the Plan of Performance Share Units.

2.5 “Award Agreement” means a written agreement between the Company and a
Grantee, in substantially the form set forth as Exhibit A (or such other form as
the Committee may determine from time to time), that evidences and sets out the
terms and conditions of an Award.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Business Combination” shall have the meaning set forth in Section 10.2.2.

2.8 “Cause” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment or severance agreement; or, if there is no
such definition, “Cause” means: (i) the commission of any act by a Grantee
constituting financial dishonesty against the Company or its Affiliates (which
act would be chargeable as a crime under applicable law); (ii) a Grantee’s
engaging in any other act of dishonesty, fraud, intentional misrepresentation,
moral turpitude, illegality, or harassment which would (a) materially adversely
affect the business or the reputation of the Company or any of its Affiliates
with their respective current or prospective customers, suppliers, lenders, or
other third parties with whom such entity does or might do business or
(b) expose the Company or any of its Affiliates to a risk of civil or criminal
legal damages, liabilities, or penalties; (iii) the repeated failure by a
Grantee to follow the directives of the chief executive officer of the Company
or any of its Affiliates or the Board, or (iv) any material misconduct,
violation of the Company’s or Affiliates’ policies, or willful and
deliberate non-performance of duty by the Grantee in connection with the
business affairs of the Company or its Affiliates.



--------------------------------------------------------------------------------

2.9 “Change in Control” shall have the meaning set forth in Section 10.2.2.

2.10 “Closing Share Price” shall mean the closing or last sale price of one
Share, as reported on the Nasdaq Stock Market, or such other stock exchange
constituting the principal exchange on which the Shares are traded, for the
applicable date, or if the applicable date is not a trading day, the trading day
immediately preceding the applicable date.

2.11 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. References to the Code shall include the valid and binding
governmental regulations, court decisions, and other regulatory and judicial
authority issued or rendered thereunder.

2.12 “Committee” means the Compensation Committee of the Board, or such other
committee as determined by the Board. The Compensation Committee of the Board
may designate a subcommittee of its members to serve as the Committee (to the
extent the Board has not designated another person, committee, or entity as the
Committee). The Board shall cause the Committee to satisfy the applicable
requirements of any securities exchange on which the Shares may then be listed.
For purposes of Awards to Grantees who are subject to Section 16 of the Exchange
Act, Committee means all of the members of the Compensation Committee who
are “non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act.

2.13 “Company” means Energous Corporation, a Delaware corporation.

2.14 “Common Stock” means the common stock of the Company, par value $.00001 per
share.

2.15 “Consultant” means a consultant or advisor that provides bona fide services
to the Company or any Affiliate and who qualifies as a consultant or advisor for
purposes of Form S-8.

2.16 “Disability” shall be defined as that term is defined in the Grantee’s
offer letter or other applicable employment agreement; or, if there is no such
definition, “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a
medically-determinable physical or mental impairment that is potentially
permanent in character or that can be expected to last for a continuous period
of not less than 12 months.

2.17 “Effective Date” means May 16, 2018, the date the Plan was approved by the
Stockholders.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended. References to the Exchange Act shall include the valid
and binding governmental regulations, court decisions, and other regulatory and
judicial authority issued or rendered thereunder.

2.19 “Fair Market Value” of a Share as of a particular date means (i) if the
Shares are listed on a national securities exchange, the closing or last price
of a Share on the composite tape or other comparable reporting system for the
applicable date, or if the applicable date is not a trading day, the trading day
immediately preceding the applicable date, or (ii) if the Shares are not then
listed on a national securities exchange, or the value of Shares is not
otherwise determinable, such value as determined by the Board.

2.20 “Grant Date” means the latest to occur of (i) the date as of which the
Board approves an Award, (ii) the date on which the recipient of an Award first
becomes eligible to receive an Award under Section 6, or (iii) such other date
as may be specified by the Board in the Award Agreement.

2.21 “Grantee” means a person who receives or holds an Award.

2.22 “Incumbent Directors” shall have the meaning set forth in Section 10.2.2.

2.23 “Issued Shares” means, collectively, all outstanding Shares issued pursuant
to Awards.

 

2



--------------------------------------------------------------------------------

2.24 “New Shares” shall have the meaning set forth in Section 10.1.

2.25 “Performance Share Unit” means a bookkeeping entry reflecting the right of
a Grantee to receive a Share in the future, on the terms and subject to the
conditions of Section 8 and the applicable Award Agreement.

2.26 “Plan” means this Energous Corporation Performance Share Unit Plan
(formerly known as the 2015 Performance Share Unit Plan).

2.27 “Section 409A” means Code Section 409A.

2.28 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended. References to the Securities Act shall include the valid and
binding governmental regulations, court decisions, and other regulatory and
judicial authority issued or rendered thereunder.

2.29 “Separation from Service” means a termination of Service of or by a Service
Provider for any reason or no reason; provided, however, that if any Award
governed by Section 409A is to be distributed on a Separation from Service, then
the definition of Separation from Service for such purposes shall comply with
the definition provided in Section 409A.

2.30 “Service” means service as a Service Provider to the Company or an
Affiliate. A Grantee’s change in position or duties shall not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate.

2.31 “Service Provider” means an employee, officer, non-employee member of the
Board, or Consultant of the Company or an Affiliate.

2.32 “Share” means a share of Common Stock.

2.33 “Stockholders” means the stockholders of the Company.

2.34 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

2.35 “Termination Date” means the date that is 10 years after the Effective Date
(May 16, 2028), unless the Plan is earlier terminated by the Board under
Section 5.2.

2.36 “Voting Securities” shall have the meaning set forth in Section 10.2.2.

3. ADMINISTRATION OF THE PLAN

3.1 General

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and bylaws and applicable law. The Board shall have the power and authority to
delegate its responsibilities hereunder to the Committee, which shall have full
authority to act in accordance with its charter (as in effect from time to
time), and with respect to the power and authority of the Board to act
hereunder, all references to the Board shall be deemed to include a reference to
the Committee, unless such power or authority is specifically reserved by the
Board. Except as specifically provided in Section 9 or as otherwise may be
required by applicable law, regulatory requirement, or the certificate of
incorporation or the bylaws of the Company, the Board shall have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan. The Committee shall administer the Plan; provided, however, the
Board shall retain the right to exercise the authority of the Committee to the
extent consistent with applicable law and the applicable requirements of any
securities exchange

 

3



--------------------------------------------------------------------------------

on which the Shares may then be listed. All decisions and actions by the Board
or the Committee under the Plan, including the interpretation or construction of
any provision of the Plan, any Award, or any Award Agreement, shall be in the
sole discretion of the Board or the Committee, as applicable, and shall be
final, binding, and conclusive. Without limitation, the Board shall have full
and final power and authority, subject to the other terms and conditions of the
Plan, to:

(a) designate Grantees;

(b) determine the number of Shares to be subject to an Award;

(c) establish the terms and conditions of each Award;

(d) prescribe the form of each Award Agreement; and

(e) amend, modify, or supplement the terms of any outstanding Award, including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.

3.2 Forfeitures; Clawbacks

Upon notification of a Separation from Service for Cause, any outstanding Award
held by the Grantee, whether vested or unvested, shall terminate immediately,
such Award shall be forfeited, and the Grantee shall have no further rights
thereunder.

Any Award, amount, or benefit received under the Plan shall be subject to
potential cancellation, recoupment, rescission, payback, or other action in
accordance with the terms of any applicable Company clawback policy or any
applicable law, as may be in effect from time to time, including the
requirements of (i) Section 304 of the Sarbanes Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any implementing
rules and regulations thereunder; (ii) similar rules under the laws of any other
jurisdiction; and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Board to be applicable to the
Grantee. By accepting an Award, the Grantee shall be deemed to have acknowledged
and consented to the Company’s application, implementation, and enforcement of
any applicable Company clawback policy that may apply to the Grantee, whether
adopted prior to or following the date of the Award, and any provision of
applicable law relating to cancellation, recoupment, rescission, or payback of
compensation, and to have agreed that the Company may take such actions as may
be necessary to effectuate any such policy or applicable law, without further
consideration or action.

If the Grantee breaches
a non-competition, non-solicitation, non-disclosure, non-disparagement, or other
restrictive covenant set forth in an Award Agreement or any other agreement
between the Grantee and the Company or any Affiliate, whether during the
Grantee’s Service or after the Grantee’s Separation from Service, in addition to
any other penalties or restrictions that may apply under any such agreement,
state law, or otherwise, the Grantee shall forfeit or pay to the Company:

(i) any and all outstanding Awards granted to the Grantee, including Awards that
have become earned or vested;

(ii) any Shares held by the Grantee in connection with the Plan that were
acquired by the Grantee after the Grantee’s Separation from Service and within
the 12-month period immediately preceding the Grantee’s Separation from Service;
and

(iii) the profit realized by the Grantee from the sale, or other disposition for
consideration, of any Shares received by the Grantee in connection with the Plan
after the Grantee’s Separation from Service, and within the 12-month period
immediately preceding the Grantee’s Separation from Service where such sale or
disposition occurs in such similar time period.

 

4



--------------------------------------------------------------------------------

3.3 Deferral Arrangement

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred stock units.

3.4 No Liability

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or Award
Agreement.

4. SHARES SUBJECT TO THE PLAN

Subject to adjustment under Section 10, the aggregate number of Shares available
for the grant of Awards shall be increased by an additional 1,400,000 is for a
total of 2,710,104. In the event that Shares previously issued under the Plan on
or after the Amendment Date are reacquired by the Company pursuant to a
forfeiture provision, or repurchase by the Company, such Shares shall be added
to the number of Shares then available for issuance under the Plan. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
Shares, treasury Shares, or Shares purchased on the open market or otherwise.

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1 Term

The Plan shall be effective as of the Effective Date, provided that it has been
approved by the Stockholders. The Plan shall terminate automatically on
the 10-year anniversary of the Effective Date (May 16, 2018) and may be
terminated on any earlier date as provided in Section 5.2.

5.2 Amendment and Termination of the Plan

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards that have not been made. An amendment shall be
contingent on approval of the Stockholders to the extent stated by the Board,
required by applicable law, or required by applicable securities exchange
listing requirements. No Awards shall be made after the Termination Date. The
applicable terms and conditions of the Plan, and any terms and conditions
applicable to Awards granted prior to the Termination Date, shall survive the
termination of the Plan and continue to apply to such Awards. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, materially impair rights or obligations under any Award theretofore
awarded.

6. AWARD ELIGIBILITY

Awards may be made to any Service Provider as the Committee shall determine and
designate from time to time.

7. AWARD AGREEMENT

The grant of any Award may be contingent upon the Grantee executing an Award
Agreement. Without limiting the foregoing, an Award Agreement may be provided in
the form of a notice which provides that acceptance of the Award constitutes
acceptance of all terms of the Plan and the notice. Award Agreements granted
from time to time or at the same time need not contain similar provisions but
shall be consistent with the terms of the Plan.

 

5



--------------------------------------------------------------------------------

8. TERMS AND CONDITIONS OF PERFORMANCE SHARE UNITS

8.1 Performance Measures and Terms and Conditions

Performance Share Units shall be eligible to become earned during an applicable
performance period based upon the applicable performance metric chosen by the
Board of either the level of (i) the Company’s market capitalization, or
(ii) the Company’s average Closing Share Price, in each case during and at the
end of such performance period, as set forth in the applicable Award Agreement.
At the time of grant, the Board may establish a period of time and any
additional terms and conditions applicable to Performance Share Units. Each
Award of Performance Share Units may be subject to different restrictions.

8.2 Rights of Holders of Performance Share Units

8.2.1. Settlement of Performance Share Units

Performance Share Units shall be settled in Shares in accordance with the terms
of the applicable Award Agreement.

8.2.2. Voting and Dividend Rights

Holders of Performance Share Units shall not have rights as Stockholders,
including voting or dividend or dividend equivalent rights.

8.2.3. Creditor’s Rights

A holder of Performance Share Units shall have no rights other than those of a
general creditor of the Company. Performance Share Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the Plan and the applicable Award Agreement.

8.3 Delivery of Shares

Upon the satisfaction of all applicable terms and conditions prescribed by the
Board, the restrictions applicable to Performance Share shall lapse, and a stock
certificate for such Shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may
be; provided, however, that the Company may elect to satisfy any requirement for
the delivery of stock certificates through the use of book entry.

8.4 Maximum number of Performance Share Units

The maximum number of Shares that may be subject to Performance Share Units that
are granted to any one Grantee during any calendar year shall be 639,075.

9. REQUIREMENTS OF LAW

9.1 General

The Company shall not be required to issue Shares under any Award if the
issuance of such Shares would constitute a violation by the Grantee, any other
person, or the Company of any provision of any law or regulation of any
governmental authority, including any federal or state securities laws or
regulations. If at any time the Company determines that the listing,
registration, or qualification of any Shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
Shares hereunder, no Shares may be issued or sold to the Grantee or any other
person pursuant to such Award unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
affect the date of termination of the Award. Specifically, in connection with
the Securities Act, upon the delivery of any Shares underlying an Award, unless
a registration statement under such Act is in effect with respect to the Shares
covered by such Award, the Company shall not be required to sell or issue such
Shares unless the Board has received evidence satisfactory to it that the
Grantee or other person may acquire such Shares pursuant to an exemption from
registration under the Securities Act. The Company may, but shall in no event be
obligated to, register any securities covered hereby pursuant to the Securities
Act. The Company shall not be obligated to take any affirmative action in order
to cause the issuance of Shares pursuant to the Plan to comply with any law or
regulation of any governmental authority.

 

6



--------------------------------------------------------------------------------

9.2 Rule 16b-3

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
granted to officers and directors will qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent that any provision of the Plan
or action by the Board or Committee does not comply with the requirements of
Rule 16b-3, it shall be deemed inoperative to the extent permitted by law and
deemed advisable by the Board, and shall not affect the validity of the Plan. In
the event that Rule 16b-3 is revised or replaced, the Board may modify the Plan
in any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.

10. EFFECT OF CHANGES IN CAPITALIZATION

10.1 Adjustments for Changes in Capital Structure

Subject to any required action by the Stockholders, in the event of any change
in the Shares effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the Stockholders in a form other than
Shares (excepting normal cash dividends) that has a material effect on the Fair
Market Value of Shares, appropriate and proportionate adjustments shall be made
in the number and class of Shares subject to the Plan and to any outstanding
Awards in order to prevent dilution or enlargement of Grantees’ rights under the
Plan. For purposes of the foregoing, conversion of any convertible securities of
the Company shall not be treated as “effected without receipt of consideration
by the Company.” If a majority of the Shares that are of the same class as the
Shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to a Change in Control) shares of
another corporation (the “New Shares”), the Board may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the event
of any such amendment, the number of shares subject to the outstanding Awards
and the outstanding Awards shall be adjusted by the Board in a fair and
equitable manner. The Board may also make such adjustments in the terms of any
Award to reflect, or related to, such changes in the capital structure of the
Company or distributions as it deems appropriate. Adjustments determined by the
Board pursuant to this Section 10.1 shall be made in accordance with
Section 409A to the extent applicable.

10.2 Change in Control

10.2.1. Consequences of a Change in Control

Subject to the requirements and limitations of Section 409A if applicable, the
Board may provide for any one or more of the following in connection with a
Change in Control:

(a) Accelerated Vesting. In the event of a Change in Control, all outstanding
Awards made to non-employee directors shall be automatically deemed earned based
on the applicable transaction price and such Awards shall be payable in full in
connection therewith. In the event of a Change in Control, the Board may take
such actions as it deems appropriate to provide for the acceleration of the
vesting or settlement in connection with such Change in Control of each or any
other outstanding Award or portion thereof and Shares acquired pursuant thereto
upon such conditions, including termination of the Grantee’s Service prior to,
upon, or following such Change in Control, to such extent as the Board shall
determine.

(b) Assumption, Continuation, or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Grantee, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of
this Section 10.2.1, if so determined by the Board, an Award denominated in
Shares shall be deemed assumed if, following the Change in Control, the Award
confers the right to

 

7



--------------------------------------------------------------------------------

receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each Share subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property, or a combination thereof) to which a holder of a Shares on the
effective date of the Change in Control was entitled; provided, however, that if
such consideration is not solely common stock of the Acquiror, the Board may,
with the consent of the Acquiror, provide for the consideration to be received
upon the settlement of the Award, for each Share subject to the Award, to
consist solely of common stock of the Acquiror equal in Fair Market Value to the
per Share consideration received by holders of Shares pursuant to the Change in
Control. If any portion of such consideration may be received by holders of
Shares pursuant to the Change in Control on a contingent or delayed basis, the
Board may determine such Fair Market Value per Share as of the time of the
Change in Control on the basis of the Board’s good faith estimate of the present
value of the probable future payment of such consideration. Any Award or portion
thereof which is neither assumed or continued by the Acquiror in connection with
the Change in Control nor settled as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.

(c) Cash-Out of Awards. The Board may, without the consent of any Grantee,
determine that, upon the occurrence of a Change in Control, each or any Award or
a portion thereof outstanding immediately prior to the Change in Control and not
previously settled shall be canceled in exchange for a payment with respect to
each vested Share (and each unvested Share, if so determined by the Board)
subject to such canceled Award in (i) cash, (ii) stock of the Company or of a
corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the Fair Market Value of the consideration to be paid
per Shares in the Change in Control. If any portion of such consideration may be
received by holders of Shares pursuant to the Change in Control on a contingent
or delayed basis, the Board may determine such Fair Market Value per Share as of
the time of the Change in Control on the basis of the Board’s good faith
estimate of the present value of the probable future payment of such
consideration. In the event such determination is made by the Board, the amount
of such payment (reduced by applicable withholding taxes, if any) shall be paid
to Grantees in respect of the vested portions of their canceled Awards as soon
as practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

10.2.2. Change in Control Defined

A “Change in Control” means the consummation of any of the following events:

(a) the acquisition, other than from the Company, by any individual, entity, or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act), other than the Company or any subsidiary, affiliate (within the
meaning of Rule 144 promulgated under the Securities Act), or employee benefit
plan of the Company, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Voting Securities”); or

(b) a reorganization, merger, consolidation, or recapitalization of the Company
(a “Business Combination”), other than a Business Combination in which more than
50% of the combined voting power of the outstanding voting securities of the
surviving or resulting entity immediately following the Business Combination is
held by the persons who, immediately prior to the Business Combination, were the
holders of the Voting Securities; or

(c) a complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company; or

(d) during any period of 24 consecutive months, the Incumbent Directors cease to
constitute a majority of the Board; “Incumbent Directors” means individuals who
were members of the Board at the beginning of such period or individuals whose
election or nomination for election to the Board by the Stockholders was
approved by a vote of at least a

(e) majority of the then Incumbent Directors (but excluding any individual whose
initial election or nomination is in connection with an actual or threatened
proxy contest relating to the election of directors).

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if it is determined that an Award is subject to
the requirements of Section 409A and payable upon a Change in Control, the
Company shall not be deemed to have undergone a Change in Control for purposes
of the Plan unless the Company is deemed to have undergone a “change in control
event” pursuant to the definition of such term in Section 409A.

10.3 Adjustments

Adjustments under this Section 10 related to Shares or other securities of the
Company shall be made by the Board. No fractional Shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole Share.

11. NO LIMITATIONS ON COMPANY

The making of Awards shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations, or changes
of its capital or business structure or to merge, consolidate, dissolve, or
liquidate, or to sell or transfer all or any part of its business or assets.

12. TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN

12.1 Disclaimer of Rights

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. In addition, notwithstanding anything contained in the Plan to
the contrary, no Award shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a Service Provider. The
obligation of the Company to pay any benefits pursuant to the Plan shall be
interpreted as a contractual obligation to pay only those amounts described
herein, in the manner and under the conditions prescribed herein. The Plan shall
in no way be interpreted to require the Company to transfer any amounts to a
third party trustee or otherwise hold any amounts in trust or escrow for payment
to any Grantee or beneficiary under the terms of the Plan.

12.2 Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
Stockholders for approval shall be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals), including the granting of stock options as the Board
determines desirable.

12.3 Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award or
(ii) otherwise due in connection with an Award. At the time of such vesting or
lapse, the Grantee shall pay to the Company or the Affiliate, as the case may
be, any amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold the minimum required number of Shares otherwise issuable
to the Grantee as may be necessary to satisfy such withholding obligation or
(ii) by delivering to the Company or the Affiliate Shares already owned by the
Grantee. The Shares so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. The Fair Market Value of the Shares
used to

 

9



--------------------------------------------------------------------------------

satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 12.3 may
satisfy his or her withholding obligation only with Shares that are not subject
to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

12.4 Captions

The use of captions in the Plan or any Award Agreement is for the convenience of
reference only and shall not affect the meaning of any provision of the Plan or
any Award Agreement.

12.5 Other Provisions

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board. In the event of
any conflict between the terms of an employment agreement and the Plan, the
terms of the employment agreement shall govern.

12.6 Number and Gender; References

With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires. Unless provided otherwise, all references to articles,
sections, exhibits, attachments, and the like shall be to articles, sections,
exhibits, attachments, and the like in the Plan.

12.7 Severability

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

12.8 Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law.

12.9 Section 409A

The Plan is intended to comply with Section 409A to the extent subject thereto
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable
laws require otherwise. Notwithstanding anything to the contrary in the Plan, to
the extent required to avoid accelerated taxation and tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six- month period
immediately following the Grantee’s Separation from Service shall instead be
paid on the first payroll date after the six- month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier). Notwithstanding
the foregoing, neither the Company nor the Committee shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Grantee under Section 409A and neither the Company nor the Committee shall have
any liability to any Grantee for such tax or penalty.

12.10 Transferability of Awards and Issued Shares

12.10.1. Transfers in General

No Award shall be sold, transferred, assigned, pledged, or otherwise encumbered
or disposed of by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution or under a domestic relations order in
settlement of marital property rights and, during the lifetime of the Grantee,
only the Grantee personally (or the Grantee’s personal representative) may
exercise rights under the Plan.

 

10



--------------------------------------------------------------------------------

12.10.2. Issued Shares

No Issued Shares shall be sold, assigned, transferred, pledged, hypothecated,
given away, or in any other manner disposed of or encumbered, whether
voluntarily or by operation of law, unless (i) such transfer is in compliance
with the terms of the applicable Award, all applicable securities laws, and with
the terms and conditions of the Plan and (ii) the transferee consents in writing
to be bound by the provisions of the Plan, if so required by the Board. In
connection with any proposed transfer, the Board may require the transferor to
provide at the transferor’s own expense an opinion of counsel to the transferor,
satisfactory to the Board, that such transfer is in compliance with all foreign,
federal, and state securities laws. Any attempted disposition of Issued Shares
not in accordance with the terms and conditions of this Section 12.10.2 shall be
null and void, and the Company shall not reflect on its records any change in
record ownership of any Issued Shares as a result of any such disposition, shall
otherwise refuse to recognize any such disposition, and shall not in any way
give effect to any such disposition of Issued Shares.

Adopted by the Board (as Amended): April 11, 2018

Approved by the Stockholders: May 16, 2018

Scheduled Termination Date: May 16, 2028

 

11